Exhibit 10.5
 
Summary of Guaranty Agreement of Maximu Amount entered into between BAK
Internatiional Limited (“BAK International”) and Shenzhen Branch, China
Construction Bank (“China Construction Bank”) on February 14, 2007.


Summary of main contents:
 
·
Contract number: bao 2006 Zong 1279042-1;

   

·
As guarantor, BAK International undertakes to assume joint and several
liabilities for the Company’s indebtedness towards China Construction Bank under
the Comprehensive Credit Facility Agreement of Maximum Amount (No.:
Jie2006Zong1279042) (“Master Agreement”) and maximum amount secured is RMB150
million.

   

·
Secured items include the loan principal, interest, penalty interest, breach of
contract compensation and all the expenses incurred for China Construction Bank
to realize its creditor’s right under the Master Agreement ;

   

·
Guaranty period: the period of guaranty shall be determined in accordance with
each financing under the master agreement. The period of guaranty for each
financing shall be the start date of each financing under the master agreement
and its supplementary agreement to the end of 2 years after the expiry of the
performance period of the debt. In case that the extension agreement for the
debt is agreed by the Obligor and your bank, the period of guaranty shall end at
the end of 2 years after the expiry of the extended performance period of the
debt.



Headlines of articles omitted:
 
·
Creditor’s Right to be Secured

   

·
Method of Guaranty

   

·
Signature and Amendment of the Master Agreement

   

·
Independency

   

·
Undertakings

   

·
Performance of Obligation of Guaranty Before Expiry

   

·
Transfer of Amount Payable

   

·
Engaging Bank

   

·
Miscellaneous

   

·
Applicable Law and Dispute Settlement

   

·
Effectiveness

   

·
Statement

 

--------------------------------------------------------------------------------

 